Title: From George Washington to Jonathan Trumbull, Sr., 25 March 1780
From: Washington, George
To: Trumbull, Jonathan Sr.


          
            Dr Sir
            Head Quarters Morristown 25th March 1780
          
          I have to acknowlege two favors from your Excellency, both of the 10th of this month.
          I flatter myself that the measures of the Assembly for recruiting the quota of troops, and bringing them into the field, will fully answer your Excellency’s expectations. I am persuaded, that for such an essential purpose, nothing will be left undone.
          That part of your Excellency’s letter which relates to the obstructions

that oppose both the raising and purchasing of cattle is very interesting. You are not unacquainted with our difficulties heretofore, to keep the army together, and at the same time preserve it from starving. We are still in the most dependent and precarious situation in this respect. I flatter myself, however, that the late system of finance adopted by congress, by giving the old money a fixt value, and providing the exchequer with new, which is to have the same consideration as specie, will obviate those embarrassments and difficulties with which we have struggled⟨.⟩ This and the measures recommended by congress to furnish the army with supplies, assisted by the exertions of the respective States, I trust will have a salutary operation, and give to our affairs in general a more agreeable countenance. I am happy in the opinion, that there is no system which has the public good for its object, but will receive your utmost protection, and be forwarded by every means in your Excellency’s power. I have the honor to be with the greatest regard, Dr Sir Your Excellency’s most obe. & hble servt
          
            Go: Washington
          
        